11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT


Nicole Willis,                                 * From the 118th District
                                                 Court of Howard County,
                                                 Trial Court No. 48429.

Vs. No. 11-13-00339-CV                        * January 9, 2014

Buffet Partners, L.P.,                         * Per Curiam Memorandum Opinion
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed. Therefore, in accordance with this court’s opinion, the appeal
is dismissed. The costs incurred by reason of this appeal are taxed against Nicole
Willis.